Citation Nr: 0511637	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  04-01 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a schedular evaluation in excess of 30 
percent for migraine headaches.

2.  Entitlement to an increased (compensable) schedular 
evaluation for a right knee scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to July 
1991.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania, which denied the benefits sought on appeal.

The issue of whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for a right knee disorder is addressed in the 
REMAND portion of the decision below, and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.

Additional (unadjudicated) matters of the veteran's 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU), as well as her entitlement to an 
extraschedular evaluation for migraine headaches, raised by 
the veteran's representative at a November 2004 Travel Board 
Hearing, are hereby referred to the RO for appropriate 
action.  See 38 C.F.R. § 20.200 (2004).

A review of the claims file reveals that the veteran filed a 
request to reopen this claim in May 2002.  In rating 
decisions issued in March 2004 and again in June 2004, the RO 
determined that new, but not material, evidence had been 
received, and so declined to reopen the claim in both 
decisions.  See 38 C.F.R. § 3.156(a) (2004).  At a hearing 
held in November 2004 in Washington,D.C., the transcript of 
which is now associated with the claims file, the veteran, in 
conjunction with her representative, advised that service 
connection for a right knee disorder was still desired, and 
expressed a belief that she had recently submitted new and 
material evidence sufficient to reopen this previously denied 
claim.  Upon review of the November 2004 BVA hearing 
transcript, the Board finds that statements contained in this 
document might upon return of the claims folder to the 
regional office constitute an adequate notice of disagreement 
(NOD) with respect to the RO's recent denials of this claim.  
See 38 U.S.C.A. § 7105(b)(1).  

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate her claims, explained to her who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  The veteran's migraine headaches are manifested by very 
frequent completely prostrating and prolonged attacks which 
are productive of severe economic inadaptability.

3.  The veteran's right knee scar is not: manifested by 
tenderness or pain on objective demonstration; poorly 
nourished with repeated ulceration; unstable; or productive 
of limitation of motion of the knee; nor does this scar, 
measured at one inch by one inch, encompass an area of at 
least 144 square inches.


CONCLUSIONS OF LAW

1.  The criteria for an increased schedular evaluation of 50 
percent for migraine headaches have been approximated.  
38 U.S.C.A. §§ 1155; 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.124a, Diagnostic Code 8100 (2004). 

2.  The criteria for an increased (compensable) schedular 
evaluation for a right knee scar have not been approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7804 (2004); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
also issued regulations to implement the VCAA, now codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations are applicable to the 
claims now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf 
of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

With respect to the appeal for entitlement to a schedular 
evaluation in excess of 30 percent for migraine headaches, 
however, the Board's decision herein constitutes a complete 
grant of the benefits available on appeal.  As such, no 
further action is required to comply with the VCAA and its 
implementing regulations for this particular claim.

As to the claim for an increased (compensable) evaluation for 
a right knee scar, for the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA, such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II), the Court specifically held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, in 
what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim," under 38 C.F.R. § 3.159(b).  Further, the Court also 
clarified that VA's regulations implementing amended section 
5103(a) apply to cases pending before VA on November 9, 2000, 
even if the RO decision was issued before that date and that, 
where notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See Pelegrini II at 120-123.

After the veteran filed her claim in May 2002, the RO 
transmitted a VCAA notice letter to her in July 2002.  This 
letter advised the veteran of VA's duties to notify and 
assist her in substantiating her claim under the VCAA, and 
also advised her of the delegation of responsibility between 
VA and the veteran in obtaining information and evidence in 
support of her claim.

The July 2002 VCAA letter told the veteran that in order to 
establish entitlement to an increased evaluation for her 
service-connected right knee scar, the evidence must show 
that the symptoms associated with this scar had become worse 
or had increased in severity.  The RO advised the veteran 
that VA must make reasonable efforts to help her get evidence 
necessary to support her claim, and that the RO would help 
her get such documents as medical records, employment 
records, or records from other Federal agencies.  The RO 
advised that the veteran must provide enough information 
about these records so that it would be able to request them 
from the person or agency who has the records.  The RO also 
notified the veteran that it was still her responsibility, 
however, to support the claim with appropriate evidence.  The 
RO further indicated that it would assist the veteran by 
providing her with a VA medical examination in conjunction 
with her claim.  

The RO also told the veteran in July 2002 that it needed 
certain information or evidence from her, namely information 
for any person or agency holding records that might support 
her claim.  To further aid with the claim, the RO informed 
the veteran that she should tell the RO about any additional 
information or evidence that she wanted the RO to obtain for 
him, and indicated that the veteran should send in any 
evidence in her possession that the RO needed for her claim.  

The RO then denied an increased (compensable) evaluation for 
the veteran's right knee scar in a September 2002 rating 
decision.  This decision listed all evidence reviewed in 
support of the claim, including private treatment reports 
from L.S.K., D.O., dated from March 1992 to June 2002, an 
October 2001 statement from J.P.S., M.D., VA outpatient 
treatment records dated from September 2000 to May 2002, and 
an August 2002 VA examination report with a September 2002 
addendum statement.  The RO then explained to the veteran why 
the evidence of record did not demonstrate symptoms such as 
tenderness or limitation of motion related to the knee scar 
so as to warrant the assignment of a compensable disability 
rating.

Then, in a statement of the case issued in September 2003, 
the RO again informed the veteran of the information and 
evidence needed to substantiate her claim, in more detail.  
See 38 U.S.C.A. §§ 5102, 5103.  The RO reviewed the medical 
evidence, and informed the veteran of the reasons for which 
her claim was denied, the evidence it considered in denying 
the claim, and the evidence the veteran still needed to 
submit in order to substantiate her claim.  The RO also 
provided the text of several VA regulations pertinent to the 
claim, namely 38 C.F.R. § 3.102 (reasonable doubt), 38 C.F.R. 
§ 3.159 (VA assistance in developing claims); and 38 C.F.R. 
§ 4.118, Diagnostic Code 7304 (pertaining to the schedule of 
ratings for skin disorders before and after August 30, 2002).  
The RO then advised the veteran that the evidence still did 
not demonstrate a pattern of increased symptomatology 
sufficient to increase her disability rating to a compensable 
level.

Thereafter, in a June 2004 supplemental statement of the 
case, the RO reviewed new evidence associated with the record 
(in the form of a July 2003 report from E.C.M., M.D. and a 
September 2003 report from M.Z., M.D.), but indicated that 
after review of these records, there was still insufficient 
evidence of record to support an increased rating for the 
veteran's right knee scar. 

Finally, in an August 2004 letter, the RO informed the 
veteran that her claim was ready for transfer to the Board 
for evaluation.  This letter advised the veteran of how she 
could then submit additional evidence or information, if she 
so desired.

In November 2004, the veteran also participated in a Travel 
Board Hearing, and the transcript of that record is now 
associated with the claims file.  

The above shows that, throughout the appeal, the veteran was 
notified as to the legal criteria governing her claim, the 
evidence needed to show entitlement to the benefits sought, 
how VA could and would help her obtain relevant records 
and/or obtain a new examination if needed, and that she was 
ultimately responsible for providing evidence in support of 
her claim.  VA also asked the veteran to send in any evidence 
she had in support of her claim, consistent with the fourth 
element of Pelegrini II.  Furthermore, the VCAA notice in 
this case was provided to the veteran prior to the RO's 
initial determination on the claim.  

VA also made reasonable efforts to identify and obtain 
relevant records in support of the claim for an increased 
(compensable) evaluation for the veteran's right knee scar.  
See 38 U.S.C.A.§ 5103A (a), (b) and (c).  As detailed above, 
the claims file now contains several private treatment 
reports (as identified and/or provided by the veteran), as 
well as her records of recent VA medical treatment.  

The Board further notes that at her November 2004 Travel 
Board Hearing, the veteran presented additional private and 
VA medical records dated from September 2004 to October 2004, 
accompanied by her signed waiver of the need for the RO to 
first consider this evidence in support of her claim.  See 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The undersigned also held the record 
open for another 30 days for the submission of more evidence, 
but the Board notes that it has received no additional 
records from the veteran or her representative.  

Further, the duty to assist includes providing a medical 
examination or obtaining a medical opinion "when such is 
necessary" to decide a claim.  See 38 C.F.R. § 
3.159(c)(4)(i) (2004) (emphasis added).  Accordingly, the 
veteran was afforded a VA examination in August 2002, and the 
report from that examination, along with a September 2002 
addendum statement, is now associated with the claims file.  

The veteran has not identified any additionally available and 
outstanding evidence for consideration in this appeal.  Under 
the facts of this case, then, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran in this case, and 
that the record is now ready for appellate review.

Moreover, as mentioned above, the evidence available for 
review in consideration of both claims on appeal includes the 
veteran's private treatment reports, VA outpatient treatment 
and examination reports, statements and testimony provided by 
the veteran, and statements and argument provided by her 
representative.  In reaching its decisions herein, the Board 
has carefully reviewed, considered, and weighed the probative 
value of all of this evidence.

General Law Applicable to Increased Rating Claims

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2004).  For an increased rating claim, 
however, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking 
employment, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in her favor.  
38 C.F.R. § 4.3 (2004).  If there is a question as to which 
evaluation to apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

The Board notes that for the increased rating claims now on 
appeal, the RO did not address or consider entitlement to an 
extraschedular evaluation as available at 38 C.F.R. § 3.321 
(2004).  Therefore, at this time, the Board will also refrain 
from addressing extraschedular evaluation in the decisions 
below.

Entitlement to an Increased Schedular Evaluation for Migraine 
Headaches

The veteran is currently in receipt of a 30 percent schedular 
evaluation for migraine headaches under 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8100 (2004).  Under DC 8100, a 30 
percent evaluation is warranted when there is evidence of 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A maximum 50 
percent schedular evaluation is assigned when there is 
evidence of very frequent prostrating and prolonged attacks 
which are productive of severe economic inadaptability.  
38 C.F.R. § 4.124a.

The pertinent evidence of record strongly suggests that the 
veteran's migraine headaches are now more severe than as 
represented in her currently assigned evaluation.  

The veteran's VA and private medical reports available for 
this appeal include recordation of her repeated migraine 
headaches, as well as attempts to treat them with 
prescription medication.  

At an August 2002 VA examination, the veteran relayed that 
she had chronic low grade daily headaches, and experienced 
severe migraine headaches with nausea and photophobia 
approximately five times per month.  The August 2002 examiner 
stated that the veteran's migraines were not prostrating at 
that point, but noted that she is prone for progression of 
her symptomatology.

A September 2003 report from Dr. Z., a neurologist, noted the 
veteran's report of unilateral headaches, accompanied by 
photosensitivity, occasional colorful scotomas, phonophobia, 
slight nausea, and dizziness, as well as occasional neck 
stiffness.  She noted that the headaches lasted from a few 
hours to a few days, followed by fatigue for the next one to 
two days.  These episodes were reported to occur about once a 
week.  Dr. Z. concluded that the neurological examination was 
normal, but that the veteran's reported history was 
consistent with migraine headaches.    

At a February 2004 VA examination, the examiner (the same 
individual who conducted the August 2002 VA examination) 
noted that it was very difficult to ascertain the exact 
frequency of the veteran's headaches.  She reported that they 
occurred around four times a month, with pain at eight or 
nine out of a scale of one to 10.  The veteran indicated that 
her headaches were accompanied by photophobia, nausea, and 
intermittent vomiting.  She also noted that when a headache 
was present during morning hours, it interfered with her 
work. The examiner concluded that it was still difficult for 
him to ascertain whether the veteran's headaches were 
prostrating at that point.   

Private medical records dated in September 2004 and October 
2004 include return to work slips and notations that the 
veteran had to miss work due to her headaches.  

In November 2004, the veteran testified that she had to quit 
her job in September 2004 because of the severity, frequency, 
and duration of her migraine headache attacks.  She also 
reported that she also experiences additional symptomatology 
including nausea, vomiting, and photophobia.  She stated that 
the headaches last from one to four days at a time, and occur 
three to five times per month.  She noted that although she 
has repeatedly been prescribed various medications, they 
often do not work, and that she has experienced an adverse 
reaction to some of them; she then indicated that her 
preferred method of treatment is to try to "sleep off" the 
headaches (as she cannot do much else at the time of an 
attack).  She rated the pain from her headaches as eight out 
of 10 on a pain scale.  

In light of all of the pertinent evidence of record, 
especially that described immediately above, the Board finds 
that the currently documented and described severity of the 
veteran's migraine headaches more nearly approximates the 
criteria applicable to the assignment of the maximum 50 
percent schedular evaluation as available under 38 C.F.R. 
§ 4.124a, DC 8100.  See 38 C.F.R. §§ 3.102, 4.3, 4.7.  The 
August 2002 and February 2004 VA examiner could not 
definitively classify the veteran's headaches as prostrating, 
but he did indicate in August 2002 that she was on track for 
the severity of her symptoms to continue to worsen, and 
indeed, the more recent private medical reports from 
September 2004 and October 2004, as well as the veteran's 
testimony in November 2004, strongly suggest that her 
symptoms have in fact progressed to a more debilitating 
level, and to the point where the veteran believes that she 
cannot continue to work.  The veteran also reports that these 
headaches occur at least once a week, and can last for 
several days at a time, and the Board finds that she is 
certainly credible to describe her migraine headache 
symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board additionally observes that, even at the time of a 
VA examination conducted back in December 1991 for purposes 
of the veteran's entitlement to service connection for these 
headaches, that VA physician was already assessing the 
veteran's headaches as severe - over 10 years ago.  
Accordingly, the Board finds that an increased schedular 
evaluation of 50 percent is now the most appropriate to 
assign to the veteran for the current severity of her 
service-connected migraine headaches.  See 38 C.F.R. 
§ 4.124a, DC 8100.

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the claim, 
but rather is in a state of relative equipoise, and in 
recognition of the aforementioned guiding principles and with 
application of the benefit of the doubt rule, the Board finds 
that the claim for an increased schedular evaluation for 
migraine headaches should prevail.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Lastly, the Board notes that it also reviewed other 
diagnostic codes that may apply to afford the veteran a 
schedular rating in excess of 50 percent for her migraine 
headaches.  Especially given that VA has created a diagnostic 
code specifically applicable to the evaluation of migraine 
headache symptomatology, the Board finds that no other 
diagnostic codes are appropriate under the circumstances of 
this case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) 
(en banc).

Entitlement to an Increased (Compensable) Schedular 
Evaluation for a Right Knee Scar

The veteran is currently in receipt of a noncompensable (0 
percent) schedular evaluation for her right knee scar under 
38 C.F.R. § 4.118, DC 7804.  The RO determined that she filed 
her claim for an increased rating in May 2002.

The Board initially notes that it is unclear whether the 
veteran even desires or expects an increased evaluation for 
her right knee scar.  Indeed, as recently as her November 
2004 Travel Board Hearing, the veteran testified that her 
filing in May 2002 was largely intended to serve as a request 
to reopen a previously denied claim for service connection 
for a right knee disorder, as related to the laceration 
sustained in service that created her right knee scar.  More 
importantly, the veteran stated at her November 2004 BVA 
hearing that her right knee scar does not bother her and is 
not painful or tender to the touch, although she does 
consider it to be unsightly.  The veteran further stated that 
most of the problems related to her right knee are underneath 
her scar, and within the knee itself.  However, as the 
veteran has not expressly withdrawn her appeal for an 
increased evaluation for her right knee scar in accordance 
with VA law, the Board will continue with its decision in 
this matter.

The Board observes that, during the pendency of this claim, 
the portion of VA's Schedule for Rating Disabilities (Rating 
Schedule) that addresses the evaluation of service-connected 
skin disabilities was amended.  See 67 Fed. Reg. 49,590-9 
(July 31, 2002), effective August 30, 2002.  These 
regulations are relevant to that portion of the claim 
occurring on and after the effective date of this change.  
The Board further observes that where amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, as is the case here, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  See 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2004); DeSousa v. Gober, 
10 Vet. App. 461, 466-67 (1997); VAOPGCPREC 7-03; VAOPGCPREC 
3-00.

The pertinent record includes the veteran's aforementioned 
November 2004 hearing testimony, as well as the results of an 
August 2002 VA examination (with a September 2002 addendum 
report).  At that evaluation, the examiner reported that the 
veteran had a history of contusion and laceration of her 
right knee, and that the laceration required multiple 
stitches at the time of that injury.  On clinical evaluation, 
there was a scar measuring one inch by inch in size, which 
was mobile and nonadherent to deeper tissue.  There was no 
complaint or finding of pain or tenderness specifically in 
relation to the scar, or of ulceration or crusting at the 
site of the scar.  The examiner did record other right knee 
symptomatology that was suggested to be attributable to an 
underlying knee disorder.

The remaining medical evidence of record largely pertains to 
the veteran's service-connected migraine headaches, or to 
other nonservice-connected disorders.  An October 2001 report 
from Dr. S. notes the history of the right knee laceration in 
service, and records that the skin over the right knee was 
intact on clinical evaluation.  The July 2003 report from Dr. 
M. does note the knee injury in service, with the veteran's 
report that it required internal and external stitches, and 
records a widened scar over the suprapatellar area of the 
right knee.  There are no other references to the veteran's 
right knee scar in the medical evidence of record.

Prior to the change in regulatory criteria effective August 
30, 2002, the veteran's right knee scar was rated under 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (2002).  The 
former DC 7804 assigned a maximum 10 percent evaluation for 
superficial scars that are tender and painful on objective 
demonstration.  The RO has found that the evidence of record 
does not warrant this increased evaluation of 10 percent, 
because there has been no clinical finding of tenderness or 
pain involving the veteran's right knee scar; indeed, she 
testified in November 2004 that she does not currently 
experience these symptoms in relation to her scar.

The Board also finds, after consideration of all pertinent 
evidence of record, that the veteran's right knee scar does 
not warrant a higher (compensable) evaluation under any other 
diagnostic codes available under the former 38 C.F.R. § 4.118 
for assessing skin disabilities, as many of these codes 
pertain to symptomatology not shown in the veteran's case, 
such as skin diseases, burns, or scars of the head, face, or 
neck.  The former DC 7803 provided for a 10 percent 
evaluation in cases where there was evidence of a 
superficial, poorly nourished scar with repeated ulceration, 
but that is not recorded in the available medical evidence; 
moreover, Dr. S. reported in October 2001 that the skin over 
the right knee was intact.  And, although the former DC 7805 
directs to rate a scar instead based on limitation of motion 
of the part affected, the medical evidence does not 
demonstrate any functional limitation, and the veteran has 
not reported any limitation of motion directly related to her 
scar.  Accordingly, the Board holds that through August 29, 
2002, the veteran's currently assigned noncompensable rating 
under the former DC 7804 is the most appropriate evaluation 
for her appeal.  

From August 30, 2002, to the present, the Board has also 
considered whether the veteran may receive a higher 
evaluation under the revised criteria for evaluating skin 
disabilities as available under 38 C.F.R. § 4.118 (2004).  
The veteran currently has a noncompensable rating under the 
current DC 7804, as applicable to superficial scars that are 
painful on examination.  Id.

For this period, the Board has also reviewed other available 
diagnostic codes that may apply to afford the veteran a 
compensable rating for her right knee scar, but again finds 
that the rating already assigned is most appropriate in this 
case.  

Under the new criteria for rating skin disorders at 38 C.F.R. 
§ 4.118, DC 7800 applies to disfiguring scars of the head, 
face, or neck.  DC 7801 applies to scars, other than the 
head, face or neck, that are deep or that cause limited 
motion.  DC 7802 applies to scars, other than the head, face 
or neck that are superficial and do not cause limited motion, 
but cover an area of 144 square inches or greater.  DC 7803 
addresses scars that are superficial and unstable (involving 
frequent loss of covering of skin over the scar).  Lastly, DC 
7805, like the former criteria, directs to rate other scars 
on limitation of function of the affected part.  

In this case, DC 7800 is not applicable because the veteran's 
scar is not located on her head, face, or neck.  Further, 
because this scar is not noted in medical records to be deep 
or the cause of limited motion or functional impairment, DC 
7801 and DC 7805 are also not applicable.  Additionally, 
under DC 7801, there would have to be evidence that the 
veteran's scar involves an area of or exceeding 6 square 
inches in order to assign a 10 percent evaluation, and the 
veteran's scar has been measured as much smaller in size (one 
inch by one inch at the August 2002 VA examination).  DC 7802 
assigns a 10 percent evaluation when a scar covers an area of 
144 square inches or more, which again, is not documented 
here.  Finally, DC 7803 assigns a 10 percent rating in cases 
where a superficial scar is unstable, but there is no 
instability of the veteran's right knee scar recorded in the 
medical evidence.

The remaining skin codes under the new 38 C.F.R. § 4.118 
address various skin diseases and do not represent conditions 
that are documented as service-connected in the veteran's 
case, nor are they sufficiently similar to her service-
connected scar. 

When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Based upon the foregoing, the Board finds 
that the preponderance of the evidence is against the claim 
for an increased (compensable) evaluation for a right knee 
scar, and so it must be denied. 


ORDER

An increased schedular evaluation of 50 percent is granted 
for migraine headaches.

An increased (compensable) schedular evaluation is denied for 
a right knee scar.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


